Exhibit 10.3

AMENDMENT AND WAIVER AGREEMENT

This Amendment and Waiver Agreement (“Amendment and Waiver Agreement”) is dated
as of September 30, 2016 (the “Effective Date”) by and between ALTISOURCE
SOLUTIONS S.À R.L., a Luxembourg private limited liability company
(“Altisource”) and ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation
(“Residential”, and together with Altisource, the “Parties” and each
individually, a “Party”).

Recitals

WHEREAS, Altisource’s parent, Altisource Portfolio Solutions S.A., distributed
one hundred percent (100%) of the shares of Residential to its shareholders
pursuant to which it provided Residential with a $100 million capital
contribution;

WHEREAS, Residential and Altisource entered into that certain Master Services
Agreement, dated as of December 21, 2012 (the “Agreement”);

WHEREAS, pursuant to the terms and conditions of the Collective Agreements
entered into between the Parties, Altisource provides or causes to be provided
to Residential and Residential’s Affiliates certain Services;

WHEREAS, pursuant to Section 8.1 of the Agreement, the Parties agreed that
Altisource is the exclusive provider of all Services to Residential and all of
Residential’s Affiliates;

WHEREAS, Residential desires to purchase the Seller Property Portfolio from
Sellers in one or more Transactions;

WHEREAS, Sellers have agreed to provide Residential with the Seller Property
Portfolio Financing for each such Transaction;

WHEREAS, as a condition to the provision of the Seller Property Portfolio
Financing for each Transaction, Sellers require that Residential enter into the
MSR Property Portfolio Services Agreement and that Main Street Renewal provide
the MSR Property Management Services for each property contained in the Seller
Property Portfolio until the end of the Waiver Term;

WHEREAS, subject to the terms and conditions of this Amendment and Waiver
Agreement (including without limitation, the addition of new Sections 20.13 and
20.14 of the Agreement and the contingent payments described therein) and based
on the conditions described in these recitals, Altisource is willing to grant
the Exclusivity Waiver; and



--------------------------------------------------------------------------------

Agreement

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Recitals. The recitals set forth above are hereby incorporated into and made
an essential part of this Amendment and Waiver Agreement.

2. Defined Terms. Capitalized terms that are used herein shall have the meanings
given such terms in this Amendment and Waiver Agreement or in the Collective
Agreements, as applicable.

3. Amendments to the Agreement.

3.1 The Agreement is hereby amended as set forth below:

 

  (a) Section 6.6.4 of the Agreement is hereby amended to add Sections 20.13 and
20.14 to the list of Sections that survive the termination of the Agreement.

 

  (b) To add a new Section 20.13:

“20.13 CHANGE OF CONTROL. Notwithstanding anything to the contrary set forth in
the Collective Agreements, upon the occurrence of a Change of Control during the
Initial Term, any Renewal Term and any other extensions thereto, the Surviving
Entity, to the extent Residential is not the Surviving Entity, shall assume (and
Residential shall cause the Surviving Entity to assume) all rights and
obligations of Residential pursuant to the Collective Agreements. Residential or
the Surviving Entity, as applicable, shall provide written notice to Altisource
of the occurrence of a Change of Control immediately upon the earlier of: (i)
the occurrence of a Change of Control or (ii) in the case of the occurrence of a
series of events that results in a Change of Control, the date on which the
first of such series of events becomes or is reasonably likely to become a
Change of Control.”

 

  (c) To add a new Section 20.14:

“20.14 LIQUIDATION.

 

  (a)

Upon the occurrence of a Liquidation during the Initial Term, any Renewal Term,
and any other extensions of the Collective Agreements, Residential or any
Surviving Entity shall pay to Altisource, on the date on which such Liquidation
occurs a

 

2



--------------------------------------------------------------------------------

  liquidation fee equal to sixty million dollars ($60,000,000) (the “Liquidation
Fee”).

Residential shall provide written notice to Altisource of the occurrence of a
Liquidation or breach of Section 20.13 immediately upon (i) the occurrence of
such Liquidation or breach (as applicable) or (ii) in the case of the occurrence
of a series of events that results in a Liquidation, the date on which the first
of such series of events becomes or is reasonably likely to become a
Liquidation.

 

  (b) In the event of a breach of Section 20.13, Residential or the Surviving
Entity, as applicable, shall pay to Altisource an amount equal to sixty million
dollars ($60,000,000), which shall be Altisource’s sole and exclusive remedy.

 

  (c) In the event (i) Residential or the Surviving Entity terminates Altisource
pursuant to Section 6.2.1.1 (Material Breach) or Section 6.2.2.4 (Performance
Standards) which Residential or the Surviving Entity may do without the payment
of a Liquidation Fee, subject to the additional rights of Altisource set forth
below in this Section 20.14(c) (each a “Performance Standard Termination
Event”), and (ii) such Performance Standard Termination Event occurs within
twelve (12) months before or after a Liquidation or Change of Control,
Altisource retains the right to challenge, in a court of competent jurisdiction,
such Performance Standard Termination Event as a termination in breach of the
Agreement and this Section 20.14. If, following any such proceeding, a final
non-appealable determination has been made that such Performance Standard
Termination Event was made by Residential or the Surviving Entity in breach of
the Agreement or this Section 20.14, then Residential or the Surviving Entity,
as applicable, shall pay to Altisource a fee equal to 1.3 times the Liquidation
Fee. Such fee shall be immediately due and payable following such final,
non-appealable determination, which shall be Altisource’s sole and exclusive
remedy.

 

  (d) For the avoidance of doubt, any payments due and payable pursuant to this
Section 20.14 shall not be subject to Sections 12.3 or 12.5 of the Agreement,
but in no event shall any such payments made pursuant to this Section 20.14
adversely affect the limitations of liability under Sections 12.3 and 12.5 for
all other matters in the Agreement.

 

3



--------------------------------------------------------------------------------

  (e) Upon the occurrence of a Liquidation pursuant to this Section 20.14 or a
breach of Section 20.13, Altisource shall have the right, in its sole and
complete discretion, to immediately provide notice of its intention to terminate
and shall thereby terminate any or all of the Collective Agreements in whole or
in part in accordance with Sections 6.4, 6.5 and 6.6 of the Agreement.

 

  (f)

During the Initial Term, any Renewal Term, any other extensions thereto,
Residential or the Surviving Entity, as applicable, shall, within ten (10) days
after the filing of Residential’s quarterly report on Form 10-Q or annual report
on Form 10-K, as applicable, prepare a report which lists in detail all sales,
liquidations or dispositions of Single Family Residential Company Assets which
occurred during the previous quarter (the “Quarterly Single Family Residential
Company Asset Report”) including, without limitation, (i) the market value of
the Single Family Residential Company Assets sold, liquidated or disposed (ii)
the proceeds of the sale, liquidation or disposition of such Single Family
Residential Company Assets, (iii) the portion of such proceeds used to acquire
Single Family Rental Assets or to make payments under Residential’s financing
arrangements with respect to Single Family Residential Company Assets, (iv) the
portion of proceeds not used by the Company to acquire Single Family Residential
Company Assets or make payments under Residential’s financial arrangements with
respect to Single Family Residential Company Assets, (v) the portion of proceeds
not used to acquire Single Family Residential Company Assets as of the date of
the report but which are intended to be used to acquire the such assets and (vi)
any other information Altisource may reasonably request to assist with
calculations related to determining whether a Liquidation has occurred. Such
Quarterly Single Family Residential Asset Report shall be considered by
Altisource and Residential in determining whether a Liquidation has occurred
under this Section 20.14. The provision of this Quarterly Single Family
Residential Company Asset Report may be subject to a confidentiality and/or
standstill agreement to the extent it provides Altisource with material
non-public information; provided, however, to the extent that Residential
believes that a Quarterly Single Family Residential Company Asset Report
contains material non-public information, Residential will inform Altisource of
this in writing prior to the submission of such Quarterly Single Family
Residential Company Asset Report to Altisource and to the extent that Altisource
confirms

 

4



--------------------------------------------------------------------------------

  its desire to receive such material non-public information, Residential and
Altisource will agree to a confidentiality and/or standstill agreement on such
material non-public information.”

 

  (g) From time to time and upon reasonable prior written notice, but no more
than once every twelve (12) months, Altisource may audit, or appoint an
independent auditor to audit, Residential’s or the Surviving Entity’s, as
applicable, compliance with the terms and conditions of the Collective
Agreements, including, but not limited to, payment terms. Any such audit will be
conducted during regular business hours at the facilities of Residential or the
Surviving Entity, as applicable, and Residential or the Surviving Entity, as
applicable, will identify and cooperate with Altisource (or its representatives)
to provide Altisource (or its representatives) with access to all relevant
employees, equipment, books and records. If such an audit shows an underpayment
or lack of payment of any of the fees due to Altisource, Residential or the
Surviving Entity, as applicable, shall immediately pay such underpayment or
nonpayment amount in accordance with the terms of this Agreement.

 

  (d) Section 2 of Exhibit 1 to the Agreement is hereby amended to add the
following definitions (in appropriate alphabetical order):

 

  (i) ADDITIONAL PROPERTIES. The term “Additional Properties” means the
approximately 3,000 properties that Residential acquires from Sellers subsequent
to the Effective Date in one or more transactions prior to June 30, 2017.

 

  (ii) AMENDMENT AND WAIVER AGREEMENT. The term “Amendment and Waiver Agreement”
means that certain Amendment and Waiver Agreement dated September 30, 2016 by
and between Altisource and Residential.

 

  (iii)

CHANGE OF CONTROL. The term “Change of Control” means any of the following
circumstances: (a) the consummation of any sale, lease, transfer, conveyance or
other disposition by Residential, in a single transaction or series of related
transactions, within a twelve (12) month period, of all or substantially all of
the assets of Residential and its subsidiaries, taken as a whole, to any other
unaffiliated Person or Group and which is not, immediately after giving effect
thereto, a subsidiary of Residential, solely if such sale, lease, transfer or
other disposition is

 

5



--------------------------------------------------------------------------------

  made within two (2) years after the occurrence of one of the circumstances in
(b) or (c) of this definition; (b) any Person or Group, becoming, in a single
transaction or in a related series of transactions, whether by way of purchase,
acquisition, tender, exchange or other similar offer or recapitalization,
reclassification, consolidation, merger, share exchange, scheme of arrangement
or other business combination transaction, the beneficial owner of more than 50%
of the combined voting power of the outstanding voting stock or equivalent
voting interest of Residential entitled to vote generally in the election of
directors (or Persons performing a similar function); or (c) the consummation of
any recapitalization, reclassification, consolidation, merger, share exchange,
scheme of arrangement or other business combination transaction immediately
following which the beneficial owners of the voting stock or equivalent voting
interest of Residential entitled to vote generally in the election of directors
(or Persons performing a similar function) immediately prior to the consummation
of such transaction do not beneficially own more than 50% of the combined voting
power of the outstanding voting stock or equivalent voting interest of
Residential entitled to vote generally in the election of directors (or Persons
performing a similar function) of the entity resulting from such transaction
(including an entity that, as a result of such transaction, owns Residential or
all or substantially all of the assets of Residential and its subsidiaries,
taken as a whole, either directly or indirectly through one or more subsidiaries
of such entity) in substantially the same proportion as their beneficial
ownership of the voting stock or equivalent voting interest of Residential
entitled to vote generally in the election of directors (or Persons performing a
similar function) immediately prior to such transaction.

 

  (iv) COLLECTIVE AGREEMENTS. The term “Collective Agreements” means the
Agreement, the Services Letter, each SOW, the Fee Letter, Fee Schedules, the
Amendment and Waiver Agreement, the Memorandum of Understanding, dated August 7,
2014, between Altisource and Residential and all other associated and related
agreements and commitments and any amendments thereto.

 

  (v)

EXCLUSIVITY WAIVER. The term “Exclusivity Waiver” means the limited waiver
granted pursuant to the Amendment and Waiver Agreement of the provisions of

 

6



--------------------------------------------------------------------------------

  Section 8.1 of the Agreement solely with respect to and for the limited
purpose of Residential entering into the MSR Property Portfolio Services
Agreement and the provision of the MSR Property Management Services to
Residential directly by Main Street Renewal for each property contained in the
Seller Property Portfolio until the end of the Waiver Term solely to the extent
required as a necessary condition to Residential obtaining the Seller Property
Portfolio Financing as more fully set forth in Section 4.1 of the Amendment and
Waiver Agreement.

 

  (vi) GROUP. The term “Group” means a group of Persons within the meaning of
Section 13(d)(3) of the Exchange Act.

 

  (vii) LIQUIDATION. The term “Liquidation” means: (A) Residential’s or the
Surviving Entity’s sale, liquidation or other disposition of an aggregate of 50%
or more of the Single Family Residential Company Assets for which Altisource
provides Services, excluding non-performing mortgage loans (“NPLs”),
sub-performing mortgage loans (“SPLs”) and real estate owned properties
(“REOs”), (collectively, the “Class A Assets”) over any trailing 18-month
period, the proceeds of which Residential does not use to acquire additional
Single Family Residential Company Assets or to pay down, make waterfall payments
or make other required payments under Residential’s or the Surviving Entity’s
financing or securitization facilities that further enable Residential to
acquire any Single Family Residential Company Assets with funding available
under such facilities (collectively, “Debt Payments”) or (B) Residential’s or
the Surviving Entity’s sale, liquidation or other disposition of an aggregate of
50% or more of the Single Family Residential Company Assets that are NPLs, SPLs
and REOs (collectively, the “Class B Assets”) over any trailing 18-month period,
the proceeds of which Residential or the Surviving Entity does not use to
acquire additional Single Family Residential Company Assets or to make Debt
Payments, or (C) any transaction or series of transactions following which
Residential is no longer substantially a Single Family Residential Company.

In determining the percentage of Class A Assets being sold, liquidated or
otherwise disposed in the case of subsection (A) above, and the Class B Assets
being sold, liquidated or otherwise disposed in the case of

 

7



--------------------------------------------------------------------------------

subsection (B) above, the denominator of such Class A Assets or Class B Assets,
as applicable, (the “Base SFRCA Number”) shall be the aggregate market value of
all such Class A Assets or Class B Assets, respectively, as of the Effective
Date of the Amendment and Waiver Agreement; and provided further that the
applicable Base SFRCA Number for each of the Class A Assets and the Class B
Assets, as applicable, will be (i) reduced by the amount of proceeds from the
sale of Class A and Class B Assets, as applicable, that are used for Debt
Payments in each such class, and (ii) will be increased by the amount of new
debt issued and that is used (I) in the case of the Base SFRCA Number for Class
A Assets, to purchase Class A Assets, and (II) in the case of the Base SFRCA
Number for Class B Assets, to purchase Class B Assets. In addition, the
applicable Base SFRCA Number for each of the Class A Assets and Class B Assets
shall be reset to the then-total market value of Single Family Residential
Company Assets owned by Residential or the Surviving Entity in each of the asset
classes, as applicable, on each 18-month anniversary of the Effective Date of
the Amendment and Waiver Agreement.

For purposes of the definition of Liquidation and the provisions of Section
20.14, but without limiting the provisions of or Altisource’s rights pursuant to
Section 20.14(c), Liquidation shall not include any termination of the Agreement
or any Service or SOW by Residential or the Surviving Entity in accordance with
the terms of Sections 6.2.1.1 (Material Breach), 6.2.1.2 (Altisource’s
Insolvency), 6.2.2.1 (Legal Prohibition), 6.2.2.2 (Legal Violation), 6.2.2.3
(Government Citation), or 6.2.2.4 (Performance Standards) (each an “Agreement
Termination Event”), in which case no Liquidation Fee shall be payable under
Section 20.14(a), except as provided in Section 20.14(c).

 

  (viii) LIQUIDATION FEE. The term “Liquidation Fee” has the meaning set forth
in Section 20.14(a) of the Agreement.

 

  (ix) MAIN STREET RENEWAL. The term “Main Street Renewal” means Main Street
Renewal, LLC.

 

  (x)

MSR PROPERTY MANAGEMENT SERVICES. The term “MSR Property Management Services”
means the property management services provided by Main Street

 

8



--------------------------------------------------------------------------------

  Renewal solely with respect to the Seller Property Portfolio as a requirement
of the Seller Property Portfolio Financing; provided, however, the MSR Property
Management Services expressly excludes the performance of the Sales and
Settlement Services that are performed by Altisource or its Affiliates pursuant
to the Amendment and Waiver Agreement.

 

  (xi) MSR PROPERTY PORTFOLIO SERVICES AGREEMENT. The term “MSR Property
Portfolio Services Agreement” means each agreement by and between Residential
and Main Street Renewal entered into as of the Transaction Date for the
applicable properties in the Seller Property Portfolio as a requirement of the
Seller Property Portfolio Financing and the term of which shall not extend
beyond November 30, 2021 for the Transaction that closes on the Effective Date
of the Amendment and Waiver Agreement or with respect to the Additional
Properties exceed five (5) years following the additional Transaction Date,
pursuant to which Main Street Renewal provides any of the MSR Property
Management Services for any portion of the Seller Property Portfolio.

 

  (xii) PERFORMANCE STANDARD TERMINATION EVENT. The term “Performance Standard
Termination Event” has the meaning set forth in Section 20.14(c) of the
Agreement.

 

  (xiii) PERSON. The term “Person” means any natural person, corporation,
partnership, association, limited liability company, estate, trust, joint
venture or unincorporated association; any federal, state, county or municipal
government or any bureau, department or agency thereof; or any other legal
entity and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

  (xiv)

SALES AND SETTLEMENT SERVICES. The term “Sales and Settlement Services” means
the following Services provided by Altisource or its Affiliates with respect to
the properties contained in the Seller Property Portfolio: (i) brokerage
services on the sale of such properties contained in the Seller Property
Portfolio that are not sold or settled internally by Main Street Renewal
pursuant to the MSR Property Portfolio Services Agreement including but not
limited to: (A) preparation of closing documents; (B) the receipt of any
necessary termite or other inspections; (C) scheduling and handling closing
activities; (D) closing of

 

9



--------------------------------------------------------------------------------

  escrow and disbursement of seller’s proceeds; (E) verification that wired
seller’s proceeds match the amounts shown on the closing statement; (F) wiring
of net sales proceeds to bank accounts designated by a seller; and (G) following
the sale, confirming that outstanding invoices have been paid; (ii) Title
Services in connection with the sale of properties contained in the Seller
Property Portfolio that are not provided internally by Main Street Renewal
pursuant to the MSR Property Portfolio Service Agreement; and (iii) Title
Services in connection with the purchase of the properties contained in the
Seller Property Portfolio.

 

  (xv) SELLER PROPERTY PORTFOLIO. The term “Seller Property Portfolio” means
collectively (a) those certain residential real estate properties as each
described and set forth on Exhibit A to the Amendment and Waiver Agreement and
(b) the Additional Properties.

 

  (xvi) SELLER PROPERTY PORTFOLIO FINANCING. The term “Seller Property Portfolio
Financing” means (a) that initial loan agreement and other associated lending
documentation entered into contemporaneous with the initial loan agreement by
and between Residential and Sellers for the properties set forth on Exhibit A
and evidencing the initial seller financing by Sellers and utilized by
Residential to purchase all or any portion of the Seller Property Portfolio in
such Transaction and (b) any loan agreement and other associated lending
documentation entered into contemporaneous with such loan agreement by and
between Residential and Sellers for the Additional Properties.

 

  (xvii) SELLERS. The term “Sellers” means MSR I, L.P., MSR II, L.P. or any
other property owner selling any Seller Property Portfolio assets to Residential
pursuant to a Transaction.

 

  (xviii) SFR PROPERTIES. The term “SFR Properties” means single family
residential properties, including properties purchased as unleased single family
properties that are not then-currently leased, in each case held for the purpose
of leasing and earning rental income from such single family residential
properties.

 

10



--------------------------------------------------------------------------------

  (xix) SINGLE FAMILY RESIDENTIAL COMPANY. The term “Single Family Residential
Company” means a Person that has one hundred percent (100%) of its assets in one
or more of the following asset classes: (i) SFR Properties; (ii) in residential
mortgage loans (including NPLs, SPLs and re-performing loans) held for the
purpose of converting the assets securing such loans into SFR Properties
available for lease; (iii) in NPLs held for the purpose of converting the assets
securing such loans into cash that will be used to invest in SFR Properties
available for lease; (iv) in REO properties held for the purpose of converting
such properties into SFR Properties available for lease, (v) in REO properties
that that will be converted into cash that will be used to invest in SFR
Properties available for lease or (vi) cash or cash equivalents held for the
purpose of investing the same in the assets set forth in subsection (i), (ii),
(iii), (iv) or (v) of this definition.

 

  (xx) SINGLE FAMILY RESIDENTIAL COMPANY ASSETS. The term “Single Family
Residential Company Assets” means the assets listed in subsections (i), (ii),
(iii), (iv) and (v) of the definition of Single Family Residential Company, each
as owned by Residential or any of its Affiliates or the Surviving Entity, as
applicable.

 

  (xxi) SURVIVING ENTITY. The term “Surviving Entity” means any surviving entity
or successor in interest as a result of any Change of Control.

 

  (xxii) TITLE SERVICES. The term “Title Services” means title services
necessary or incident to the purchase and sale of property including but not
limited to: (a) ordering and issuing preliminary title searches; (b)
researching, negotiating and clearing any defective title issues; and
(c) ordering and issuing title insurance policies.

 

  (xxiii) TRANSACTION. The term “Transaction” means the transaction or each
transaction in a series of transactions whereby Residential acquires all or any
portion of the Seller Property Portfolio assets from Sellers.

 

  (xxiv)

TRANSACTION DATE. The term “Transaction Date” means the applicable closing date
for each Transaction, which (a) in the case of the real estate properties set
forth in Exhibit A shall be on or prior to the Effective Date of the Amendment
and Waiver Agreement and (b) in the case of

 

11



--------------------------------------------------------------------------------

  the Additional Properties in the Seller Property Portfolio, shall be on a date
on or prior to June 30, 2017.

 

  (xxv) WAIVER TERM. The term “Waiver Term” means the period commencing with the
date of this Amendment and Waiver Agreement and ceasing on a case by case basis
for each MSR Property Portfolio Services Agreement applicable to the Property
Portfolio assets acquired in each Transaction, immediately upon the earlier of:
(i) the termination of the term of the Seller Property Portfolio Financing for
the relevant Transaction (which term is not to be later than November 30, 2021
for the Transaction that closes on the Effective Date of the Amendment and
Waiver Agreement and with respect to the Additional Properties shall not exceed
five (5) years after the applicable Transaction Date; (ii) the occurrence of the
refinancing (by any means, form or vehicle), expiration or other termination of
the Seller Portfolio Financing in respect of the applicable Transaction; or
(iii) at such time as: (x) the relevant MSR Property Portfolio Services
Agreement is terminated or expires (but in no case shall the term of the MSR
Property Portfolio Services Agreement be renewed, extended or otherwise
continued by Residential or the Surviving Entity) or (y) any of the services
provided by Main Street Renewal pursuant to the MSR Property Portfolio Service
Agreement for any portion of the Seller Property Portfolio are terminated by
either party to the relevant MSR Property Portfolio Service Agreement.

3.2 Statement of Work (Acquisition and Sales Support Services – Services Letter
Schedule A-5). Section 2.1 of Exhibit 1 of the Statement of Work (Acquisition
and Sales Support Services) is hereby deleted in its entirety and replaced with
the following:

“2.1 ACQUISITION SERVICES. The term “Acquisition Services” means those services
provided by Altisource, Altisource’s Affiliates, or referral brokers that
facilitate Residential in the acquisition of REO properties or other real
estate, but excluding the properties that are part of the Seller Property
Portfolio during the Waiver Term.”

4. Waiver.

4.1 Exclusivity Waiver. Provided each Transaction occurs prior to the applicable
Transaction Date then: (i) effective only upon the closing of the initial
Transaction by Residential of properties contained in the Seller Property
Portfolio, (ii) subject to the terms and conditions set forth in this Amendment
and Waiver Agreement, (iii) solely with respect to each

 

12



--------------------------------------------------------------------------------

property contained in the Seller Property Portfolio, for each Transaction and
(iv) solely to the extent required as a condition to Residential obtaining the
Seller Property Portfolio Financing, Altisource hereby waives the provisions of
Section 8.1 of the Agreement; provided, however, such waiver is expressly
limited to: (x) only the provision of the MSR Property Management Services
solely on the properties contained in the MSR Property Portfolio by Main Street
Renewal for the Transactions only pursuant to the applicable MSR Property
Portfolio Services Agreement and (y) only being effective during the Waiver Term
(the “Exclusivity Waiver”). Subject in each case to the terms and conditions of
Section 4.2 below, immediately following the end of the Waiver Term for the
applicable portion of the Seller Property Portfolio, the Exclusivity Waiver
expires and is of no further force or effect and all MSR Property Management
Services provided by Main Street Renewal with respect to the relevant Seller
Property Portfolio assets shall immediately transfer to Altisource and its
Affiliates, as applicable, and such Services will then be provided by Altisource
pursuant to the terms and conditions of the Collective Agreements.
Notwithstanding the preceding sentence, during or at the end of the term of the
Seller Property Portfolio Financing, if Residential is able to refinance the
Seller Property Portfolio at a materially better interest rate only by and if
Residential agrees to retain a property manager other than Altisource as a
condition of the materially better interest rate, then the waiver provided by
this Section 4.1 may be extended at the election of Residential on a one-time
basis, on the same terms as set forth herein. At all times before and during the
refinancing, Residential will use its best efforts to assist Altisource in
becoming approved by the refinancing lender to become the exclusive property
manager of the Seller Property Portfolio. During the initial thirty six month
period of the refinancing that Altisource is not the exclusive property manager
of the Seller Property Portfolio, Residential will pay to Altisource a monthly
fee, no later than the fifth day of each month (in advance), in an amount equal
to one-twelfth (1/12) of fifty (50) basis points of the unpaid principle balance
of the refinancing loan as of the beginning of such applicable month. To the
extent the refinancing period extends beyond thirty six months and Altisource is
not the exclusive property manager of the Seller Property Portfolio, Residential
will pay to Altisource a monthly fee, no later than the fifth day of each month
(in advance), in an amount equal to one-twelfth (1/12) of one hundred (100)
basis points of the unpaid principle balance of the refinancing loan as of the
beginning of such applicable month. Such election must be made by Residential
not later than the termination of the Seller Property Portfolio Financing.

To the extent Main Street Renewal does not internally provide Sales and
Settlement Services for the Seller Portfolio Properties and instead outsources
to any third party that is not an Affiliate (including any third party
contractor) any such Sales and Settlement Services for properties in the Seller
Property Portfolio during the Waiver Term, Residential shall cause Main Street
Renewal to outsource such Sales and Settlement Services to Altisource or its
Affiliates on an exclusive basis.

4.2 Property Management Criteria. Upon the earlier of: (i) six months prior to
(A) November 30, 2021 for the Transaction that closes on the Effective Date and
(B) with respect to the Additional Properties the end of the five year
anniversary of the Transaction Date for the Additional Properties or (ii)
immediately upon the end of the Waiver Term with respect to such properties in
the Seller Property Portfolio as a result of the occurrence of either items (ii)
or (iii) of the definition of Waiver Term, if Residential has knowledge that any
future lender to Residential or a securitization underwriter or rating agency to
a subsequent securitization of the

 

13



--------------------------------------------------------------------------------

properties in the Seller Property Portfolio will require that the property
manager of the Seller Property Portfolio meet certain criteria and obligations
as a property manager under such financing arrangements (the “Property
Management Criteria”), Residential shall provide such Property Management
Criteria to Altisource and, if applicable, within five (5) business days
following any communication by lenders, securitization underwriters, rating
agencies or parties providing such financing, inform Altisource in writing if it
does not then-currently meet such Property Management Criteria, setting forth in
reasonable detail the reasons why Altisource did not meet the Property
Management Criteria. Subsequent to receipt of the Property Management Criteria
notice from Residential, upon the request of Altisource, Residential shall use
commercially reasonable efforts to assist Altisource with its qualification with
the Property Management Criteria, and if Altisource is able to demonstrate to
the reasonable satisfaction of such lenders, securitization underwriters, rating
agencies or parties providing such financing that Altisource has met such
Property Management Criteria, then upon the end of the Waiver Term, or, if the
Waiver Term has previously expired, all MSR Property Management Services
provided by Main Street Renewal with respect to the Seller Property Portfolio
shall then promptly and fully transfer to Altisource and its Affiliates, as
applicable, and such Services will be provided exclusively by Altisource for the
Seller Property Portfolio pursuant to the terms and conditions of the Agreement
and any applicable Collective Agreement.

Notwithstanding the foregoing, if at the end of the Waiver Term, Altisource does
not, in the commercially reasonable discretion of any future lender(s) to
Residential or a securitization underwriter or rating agency for a subsequent
securitization in respect to the properties remaining in the Seller Property
Portfolio, satisfy the Property Management Criteria, then Residential’s
obligation to transfer to Altisource and its Affiliates the performance of the
MSR Property Management Services provided by Main Street Renewal with respect to
the Seller Property Portfolio shall be suspended until such time as Altisource
is able to demonstrate to the reasonable satisfaction of such future lender, a
securitization underwriter or rating agency to a subsequent securitization
underwriter, as applicable, that Altisource has materially satisfied such
Property Management Criteria, and at that time all MSR Property Management
Services provided by Main Street Renewal with respect to the Seller Property
Portfolio (or any provider that may be employed by Residential to provide
Services for the Seller Property Portfolio following the end of the Waiver Term
during the period that Altisource does not satisfy the Property Management
Criteria) shall promptly and fully transfer to Altisource and its Affiliates, as
applicable, subject to a transition period not to exceed 30 days unless
otherwise required by the lender, securitization underwriters or rating
agencies, and such Services will be exclusively provided by Altisource pursuant
to the terms and conditions of the Agreement and any applicable Collective
Agreement.

5. No Further Waiver. Except for the Exclusivity Waiver granted by Altisource to
Residential pursuant to the terms and conditions of Section 4 of this Amendment
and Waiver Agreement, the terms and conditions of Section 8.1 remain in full
force and effect with respect to all of the Services provided by Altisource
pursuant to the Collective Agreements.

 

14



--------------------------------------------------------------------------------

6. Covenants of Residential.

6.1 MSR Property Portfolio Service Agreement. Residential shall not amend or
modify the MSR Property Portfolio Service Agreement to extend or otherwise
continue its current term or expand the services performed by Main Street
Renewal pursuant to the MSR Property Portfolio Services Agreement except to the
extent necessary pursuant to the terms of Section 4.2 above, and, upon the
termination or expiration of the MSR Property Portfolio Service Agreement, the
MSR Property Portfolio Service Agreement shall be of no further force or effect
(except for those provisions (including, without limitation, Residential’s
rights, obligations, or liabilities that expressly survive the termination or
expiration of the MSR Property Portfolio Service Agreement) and Altisource shall
be the exclusive provider of all Services (as defined in Section 2.27 of Exhibit
1 to the Agreement) for each property contained in the Seller Property
Portfolio. Notwithstanding the foregoing, to the extent that the MSR Property
Portfolio Services Agreement is extended as necessary pursuant to the terms of
Section 4.2 above, Residential shall only extend the MSR Property Portfolio
Services Agreement on terms that allow Residential to terminate the extended MSR
Property Portfolio Services Agreement for any reason upon thirty (30) days prior
written notice from Residential to Main Street Renewal.

6.2 Seller Property Portfolio Financing. Any refinancing (by any means, form or
vehicle), extension, amendment or modification of the Seller Property Portfolio
Financing to extend or otherwise continue its current term by Residential shall
not extend the Waiver Term except as expressly permitted by Section 4.1. If
Residential must refinance the Seller Property Portfolio Financing during the
Waiver Term, Residential will use reasonable efforts to remove the obligation of
Main Street Renewal to provide the MSR Property Portfolio Services and to the
extent such commercially reasonable efforts are unsuccessful, the terms and
conditions of Section 4.1 and 4.2 shall continue to apply; provided, however,
notwithstanding the foregoing, in no event shall the Waiver Term be extended in
any manner by any refinancing of the Seller Property Portfolio Financing after
the Waiver Term except as expressly permitted by Section 4.1. Upon the
termination or expiration of the Seller Property Portfolio Financing, the
Exclusivity Waiver shall be of no further force or effect and Altisource shall
be the exclusive provider of all Services for each property contained in the
Seller Property Portfolio except as otherwise set forth in this Amendment and
Waiver Agreement.

6.3 Right of Altisource to perform the Seller Property Management Services on
the Seller Property Portfolio. To the extent that Main Street Renewal (or any of
its Affiliates) seeks to outsource to any non-affiliated third party (including
any third party contractor) all or a portion of the MSR Property Management
Services provided to Residential or Residential’s Affiliates for each and every
property contained in the Seller Property Portfolio (the “Outsourced Services”),
Residential shall use its best efforts to cause Main Street Renewal to outsource
such MSR Property Management Services to Altisource (or its Affiliates) for any
property contained in the Seller Property Portfolio (the “Referral Subject
Matter”). For each Referral Subject Matter, Residential shall use best efforts
to cause Main Street Renewal to first offer Altisource (including the ability to

 

15



--------------------------------------------------------------------------------

perform the Outsourced Services through its Affiliates) the opportunity to
provide such Outsourced Services by written notice (a “Referral Notice”),
setting forth in reasonable detail the terms and conditions of such provision of
such Outsourced Services and providing Altisource with sufficient information
concerning the Referral Subject Matter, in order for Altisource to make an
informed decision as to whether it can offer to provide such Outsourced Services
to Residential or its Affiliates in accordance with the MSR Property Portfolio
Services Agreement. To the extent Altisource provides such Outsourced Services,
Altisource would charge the same then-current fees for such Outsourced Services
performed by it or its Affiliates on the Seller Property Portfolio that
Altisource or its Affiliates, as applicable, charges for such Outsourced
Services on the portfolio that Altisource manages directly for Residential and
its Affiliates; provided, however, that in no circumstance shall the fees agreed
upon by Residential and Main Street Renewal and payable by Residential under the
MSR Property Portfolio Services Agreement increase as a result Altisource’s
provision of such Outsourced Services. To the extent Main Street Renewal and
Residential determine to use Altisource (or its applicable Affiliates) to
provide such Outsourced Services and Altisource or its Affiliates does not have
a comparable charge, each of Altisource and Residential shall and Residential
shall cause Main Street Renewal to work together in good faith to timely reach
an agreement on market pricing for such Outsourced Service. Residential shall
use best efforts to not permit Main Street Renewal to outsource to any
non-affiliated third party (including any contractor) any Outsourced Services on
terms more favorable than those offered to Altisource to perform such Outsourced
Services.

6.4 Back-up Property Management Services. Subject to the execution by Altisource
of a written agreement to provide back-up property manager services in a form
and substance reasonably acceptable to Altisource in its sole discretion,
Residential shall and shall use best efforts to cause Sellers to negotiate in
good faith a written agreement whereby Altisource shall provide back-up property
management services for Main Street Renewal to each Seller, as lender or any
underwriter of a securitization for the Seller Property Portfolio Financing.

7. Further Assurances. Following the Amendment Effective Date, each of the
Parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the covenants and transactions contemplated
by this Amendment and Waiver Agreement.

8. Effect of this Amendment and Waiver Agreement. All provisions of the
Agreement, except as expressly modified by this Amendment and Waiver Agreement,
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. This Amendment and Waiver Agreement shall not be deemed, either
expressly or implied, to waive, amend or supplement any provision of the
Agreement other than as expressly set forth herein. Residential acknowledges
that the grant of the Exclusivity Waiver by Altisource in this Amendment and
Waiver Agreement, does not mean that it will grant any other waiver or amendment
(whether the same or similar nature) and no inference to that effect will be
drawn or asserted by Residential.

 

16



--------------------------------------------------------------------------------

9. Counterparts. This Amendment and Waiver Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which so executed shall be deemed an original and, all of which when taken
together, shall constitute one and the same Amendment and Waiver
Agreement. Delivery of an executed counterpart of the signature page to this
Amendment and Waiver Agreement by facsimile or email transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment and
Waiver Agreement.

10. Miscellaneous. This Amendment and Waiver Agreement, together with the
Collective Agreements contains the entire agreement of the Parties with respect
to the subject matter thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. This Amendment
and Waiver Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns in accordance with
this Amendment and Waiver Agreement. This Amendment and Waiver Agreement and the
provisions hereof shall be subject to the following Sections of the Agreement,
in each case, mutatis mutandis, as if set forth in this Amendment and Waiver
Agreement: 5 (Term); 6 (Termination), except as otherwise set forth herein;
9 (Intellectual Property); 10 (Access; Relationship Executives);
11 (Confidentiality); 12 (Limitation of Liability; Indemnification), except as
otherwise set forth herein; 13 (Compliance with Law); 14 (Taxes); 15 (Public
Announcements); 16 (Relationship of the Parties); 17 (Force Majeure);
18 (Non-Solicitation); 19 (Dispute Resolution Provisions); 20 (General Contract
Provisions), as amended herein.

IN WITNESS WHEREOF, the Parties have executed this Amendment and Waiver
Agreement as of the date and year first above written.

 

ALTISOURCE SOLUTIONS S.À R.L. By:  

/s/ William B. Shepro

Name:   William B. Shepro Title:   Manager ALTISOURCE RESIDENTIAL CORPORATION
By:  

/s/ Stephen H. Gray

Name:   Stephen H. Gray Title:   Chief Administrative Officer

 

17



--------------------------------------------------------------------------------

Exhibit A

Seller Property Portfolio

 

18